Citation Nr: 0513892	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  97-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disorders of the left shoulder and 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from May 1956 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for disorders of the left shoulder and 
cervical spine.  


FINDINGS OF FACT

1.  The veteran was hospitalized at the VA Medical Center 
(VAMC) in Temple, Texas, from December 12, 1993, to December 
30, 1993, for left hip surgery; and from May 1, to May 19, 
1996, for right hip surgery.  

2.  In June 1996, the RO received the veteran's claims of 
entitlement to compensation for left shoulder and neck 
disorders, claimed under the provisions of 38 U.S.C.A. § 1151 
as attributable to right hip surgery performed in December 
1993.  

3.  The preponderance of the credible and probative evidence 
of record demonstrates that the veteran did not incur 
additional disability of the left shoulder or the 
neck/cervical spine as a result of either left or right hip 
surgery performed by VA in December 1993 and May 1996, 
respectively.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for disorders of the 
left shoulder and cervical spine is not warranted.  
38 U.S.C.A. § 1151 (West 1991) (effective prior to October 1, 
1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In February 2003 and April 2004 letters implementing VA's 
duty to notify and to assist, the RO informed the veteran of 
the steps that had been undertaken with respect to 
evidentiary development of his claim and what the veteran's 
own responsibilities were in accord with the duty to assist.  
In addition, the veteran was advised by virtue of rating 
decisions issued from April 1997 forward, and a detailed May 
1997 Statement of the Case (SOC) and subsequent Supplemental 
SOCs issued during the pendency of this appeal, of the 
pertinent law and what the evidence must show in order to 
substantiate the claim.  Any notice provided by VA needs to 
be read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  See 
Mayfield v. Nicholson, supra, slip op. at 27, noting that all 
relevant VA communications must be considered when 
determining whether adequate notice has been provided. 

The Board notes that, in Pelegrini v. Principi, supra, the 
Court also held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court made it clear that, where notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), because an initial RO 
decision had already occurred.  See also VAOPGCPREC 7-2004, 
supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  The RO, however, 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claim and assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of the matter in this decision of the Board.  
Rather, remanding this case to the RO for further VCAA 
development would result only in additional delay, with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
The veteran underwent a recent VA examination in May 2004, 
and copious VA medical records have been obtained for the 
file.  For its part, VA has done everything reasonably 
possible to assist the veteran, and no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

A medical report dated in January 1980 shows that a diagnosis 
of advanced degenerative hip disease, with altered mechanics 
of both knees and mechanical dysfunction of the low back, was 
made.  It was noted that the veteran needed to have bilateral 
total hip replacement surgery.  VA medical records show that 
in October 1989 the veteran underwent treatment for a 
dislocated right cuff (removal of dislocated right hip cuff 
arthroplasty originally done in 1973) and for post-traumatic 
arthritis of the bilateral hips (right hip total 
arthroplasty, uncemented).  

In February 1994, the veteran filed a claim for a right 
shoulder disability under 38 U.S.C. § 1151, claiming that 
this was caused by VA medical treatment in December 1993.  VA 
medical records show that the veteran was hospitalized from 
December 12 to December 30, 1993, during which time he 
underwent left total hip revision and was treated for right 
lobe pneumonia.  It was noted that status post hip surgery, 
the veteran did well.  X-ray films taken on December 18, 
1993, showed degenerative changes in both acromioclavicular 
(shoulder) joints.  Prior to that treatment, X-ray films 
taken on November 30, 1993, had shown ankylosing hyperostosis 
of the mid and lower thoracic spine.  

A VA right shoulder arthrogram done in April 1994 revealed 
findings consistent with a complete rotator cuff tear.  The 
veteran provided testimony at a hearing held at the RO in 
November 1995, regarding his right shoulder problems.  In an 
April 1996 rating action, the RO granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for a right shoulder 
injury.  The veteran also received a $5,000.00 settlement for 
a right shoulder injury under the Federal Tort Claims Act.  


In June 1996, the veteran filed a claim for disorders of the 
left shoulder and spine under the provisions of 38 U.S.C.A. 
§ 1151 as secondary to right hip surgery conducted in 
December 1993.  The veteran complained that, during the 
approximately 7-hour operation, he had to lie on his left 
side which "apparently caused" circulation problems, 
thereby injuring the left shoulder and neck.  

The veteran was hospitalized by VA from May 1 to May 19, 
1996, for revision of right total hip arthroplasty, due to 
findings of loosening.  It was noted that post-operatively 
the veteran did well.  A record dated on May 28, 1996, 
represents the veteran's earliest complaint regarding the 
left shoulder.  He complained that he thought the medical 
personnel had injured his left shoulder when they pulled him 
off the table.  Limited motion of the left arm was noted.  A 
second record dated on May 28, 1996, indicates the veteran's 
complaints of the onset of left shoulder pain with limited 
range of motion and neck pain since surgery on May 2, 1996.  

VA saw the veteran for an evaluation of neck pain on June 13, 
1996.  He complained of severe pain since his 1996 
hospitalization.  Orthopedic consultation included X-ray 
films showing hyperostosis at C3-T1 (the 3rd cervical 
vertebra to the 1st thoracic vertebra), with narrowing at C3-
C4.  Impressions of degenerative joint disease of the 
cervical spine and decreased range of motion, secondary to 
pain and guarding, were made.  

In an April 1997 rating decision, the RO denied entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for disorders of the left shoulder and neck, on the basis 
that there was no etiological relationship between the 
claimed disorders and VA medical treatment.  

The veteran and his spouse presented testimony at a hearing 
held at the RO in August 1997.  The veteran testified that, 
prior to 1996 surgery, he had no left shoulder or neck 
problems, but noticed left shoulder and neck problems while 
still in the hospital.  


A record dated in October 1999 reflects that the veteran 
complained of left shoulder pain, and indicates that his left 
shoulder gave out, secondary to rotator cuff tendonitis.  
Physical examination of the left shoulder revealed positive 
impingement signs and some decreased rotator cuff strength, 
with full passive range of motion.  An impression of left 
rotator cuff tendonitis was made.  More left shoulder 
complaints were shown in records dated in November 1999.

A VA examination was conducted in May 2004, and the claims 
folder was reviewed by the examiner.  The veteran complained 
that following the 1993 surgery he had pain in the right 
shoulder, and was told that fell off the operating table and 
was grabbed by the right arm.  He stated that he had shoulder 
and neck pain since that time.  Examination of the right 
shoulder revealed tenderness and limitation of motion.  There 
was normal range of motion of the left shoulder.  There was 
also limited range of motion of the neck.  Impressions of 
rotator cuff tear of the right shoulder and degenerative 
arthritis of the cervical spine were made.  The examiner 
opined that it was less likely than not that the shoulder 
disorder was secondary to the 1993 surgery.  The examiner 
also opined that the neck disorder probably represented 
degenerative arthritis consistent with the aging process.  

III.  Pertinent Law and Regulations

VA received the appellant's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 in June 1996.

The criteria applicable under 38 U.S.C.A. § 1151 for claims 
received prior to October 1, 1997, allow compensation where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of hospitalization, medical or 
surgical treatment, awarded under any of the laws 
administered by the Secretary, or as a result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran.  In appropriate cases, disability 
or death compensation shall be awarded in the same manner as 
if such disability, aggravation, or death were service 
connected.  38 U.S.C.A. § 1151 (West 1991) (effective prior 
to October 1, 1997).

The regulatory framework developed by VA to implement 38 
U.S.C.A. § 1151 is contained at 38 C.F.R. § 3.358.  Prior to 
November 1991, VA had long interpreted 38 U.S.C.A. § 1151 to 
require a showing of fault on the part of VA, or the 
occurrence of an accident, to establish entitlement to 
compensation under section 1151 for adverse consequences of 
VA medical treatment, based on the regulatory provision found 
at 38 C.F.R. § 3.358(c)(3), (4).

However, on November 25, 1991, in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the U.S. Court of Appeals 
for Veterans Claims invalidated 38 C.F.R. § 3.358(c)(3), 
holding that that portion of the regulation was unlawful 
because it exceeded the authority of the VA Secretary and 
violated the statutory rights granted to veterans by Congress 
under section 1151.  The U.S. Court of Appeals for the 
Federal Circuit subsequently concluded that the VA's 
regulations interpreting section 1151 as requiring fault or 
accident were entitled to no deference, and held that 38 
C.F.R. § 3.358(c)(3) was invalid.  Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993).  On December 12, 1994, the Supreme 
Court similarly held that the VA was not authorized by 
section 1151 to exclude from compensation the "contemplated 
or foreseeable" results of non-negligent medical treatment, 
as provided by 38 C.F.R. § 3.358(c)(3).  Brown v. Gardner, 
513 U.S. 115 (1994).

On March 16, 1995, amended regulations that conformed to the 
Supreme Court's decision were published, and the fault or 
accident requirement of 38 C.F.R. § 3.358(c)(3) was deleted.  
The amendment was made effective November 25, 1991, the date 
the initial Gardner decision was issued by the Court of 
Appeals for Veterans Claims.  60 Fed. Reg. 14,222 (Mar. 16, 
1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c).  

The regulations provide that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  In determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate. Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(a), (b)(1)(2).

The regulations specify that the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment, and not merely be coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1)(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the medical or surgical treatment provided. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

Subsequently, Congress took action to overrule the Supreme 
Court decision in the Gardner case, by amending 38 U.S.C.A. § 
1151, effective for claims filed on or after October 1, 1997, 
to preclude compensation in the absence of negligence or 
other fault on the part of VA, or an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2874, 
2926-27 (1996), codified at 38 U.S.C.A. § 1151 (West 2002); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
Board notes that new regulations pertaining to disabilities 
resulting from VA negligence, which implement the post-
Gardner changes to 38 U.S.C.A. § 1151, went into effect on 
September 2, 2004.  See 69 Fed. Reg. 46,433-35 (Aug. 3, 
2004), to be codified at 38 C.F.R. § 3.361.  That amendment 
applies only to claims filed on or after October 1, 1997.  
Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 
1996); VAOPGCPREC 40-97, supra.

The veteran filed his current claims seeking compensation 
benefits under 38 U.S.C.A. § 1151 in June 1996, after the 
issuance of the Gardner precedent but before the legislation 
enacted in October 1997.  Therefore, under the statute and 
the opinion of the General Counsel cited above, this claim 
must be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

IV.  Analysis

At the outset, the Board notes that the veteran's claims for 
compensation under 38 U.S.C.A. § 1151 were received in June 
1996, and the claims will therefore be considered under the 
law and regulations that do not require fault on the part of 
VA, as explained above.

The veteran contends that his claimed disabilities of the 
left shoulder and neck were the direct result of VA medical 
treatment.  He maintains that these conditions were incurred 
secondary to a right hip operation performed by a VA in 
December 1993.  The Board notes that, actually, the veteran 
underwent left hip surgery in December 1993 and right hip 
surgery in May 1996.  Therefore, to give the veteran the 
utmost consideration in this decision, both those 
hospitalizations and the medical treatment received at those 
times will be considered in conjunction with the veteran's 
claim.  

The initial question which must be addressed is whether the 
claimed injuries sustained during the course of VA 
hospitalization were caused by or merely coincident with that 
hospitalization.  See Loving v. Nicholson, ___ Vet. App. ___, 
No. 02-885 (Mar. 29, 2005).  In order for a claim to succeed 
under 38 U.S.C.A. § 1151, initially, it is a legal 
requirement that the additional disability at issue in the 
claim must have proximately resulted from VA hospitalization 
or medical or surgical treatment.  38 C.F.R. §§ 3.358(a) & 
(c)(2), 3.800.  

Initially, the Board points out that the record does not 
include any currently diagnosed left shoulder disorder.  
During a May 2004 examination, no left shoulder condition was 
diagnosed, and the range of motion of the left shoulder was 
described as full.  While the veteran was hospitalized for 
left hip surgery in December 1993, X-ray films taken during 
that time already showed degenerative changes in both 
acromioclavicular joints.  Thereafter, there were no 
complaints, treatment, or diagnosis pertaining to the left 
shoulder documented in any records dated from 1994 to May 
1996.  The only entries of record pertaining to left shoulder 
problems are dated in May 1996, immediately after right hip 
surgery, at which time pain and limitation of motion were 
noted, but no specific left shoulder disability was 
diagnosed, and the condition apparently resolved; and in 
October and November 1999, at which time a diagnosis of left 
rotator cuff tendonitis was made, which was not etiologically 
related in any way by a competent medical opinion to VA 
treatment in 1993 or 1996.  

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b)(2001).  However, 
the aforementioned evidence reflects that:  (1) there was no 
continuity or chronicity of a left shoulder disability, 
following either the 1993 or 1996 hip surgeries performed by 
VA; (2) there is no currently diagnosed left shoulder 
disorder; and (3) the most recent

diagnosis of a left shoulder disorder was made in 1999.  In 
essence, no chronic additional left shoulder disability is 
shown following either the 1993 or 1996 VA hip surgery.

Moreover, and as is the basis of the denial for the claimed 
left shoulder disorder brought under the provisions of 
38 U.S.C.A. § 1151, the records contain absolutely no 
indication that the veteran sustained additional disability 
of the left shoulder as a result of VA hospitalization and 
medical treatment received in either 1993 or 1996.  
Consistent with the analogy to a service-connection claim, 
since a section 1151 claim is a claim for disability 
compensation, a veteran is not only required to establish 
some type of injury/disability due to VA medical care, but 
"must still submit sufficient evidence of a causal nexus 
between that . . . event and his or her current disability . 
. . to be ultimately successful on the merits of the claim."  
See Wade v. West, 11 Vet. App. 302, 305 (1998).  The Board 
notes that a May 2004 VA examination report indicates that 
the examiner opined that it was less likely than not that the 
shoulder disorder was secondary to the 1993 surgery; however, 
it is not entirely clear which shoulder the examiner was 
referring to in making that opinion.  However, it is clear 
that the claims folder contains absolutely no competent 
medical evidence which establishes or even suggests a causal 
nexus between VA medical treatment furnished in 1993 and 1996 
and the claimed left shoulder disorder.  

As for the claimed disability of the cervical spine, the 
Board points out that ankylosing hyperostosis at multiple 
levels of the thoracic spine was shown as early as November 
1993, prior to both the 1993 and 1996 hip surgeries performed 
by VA.  There were no complaints related to the cervical 
spine/neck made at any time from the December 1993 surgery 
until just after the May 1996 right hip surgery, at which 
time the veteran complained of neck pain and an orthopedic 
consultation included X-ray films showing hyperostosis at C3-
T1, with narrowing at C3-C4, essentially the very same 
disability which was shown before the December 1993 VA 
surgery.  

When VA saw the veteran for an evaluation of neck pain on 
June 13, 1996, he complained of severe pain since his 1996 
hospitalization.  Impressions of degenerative joint disease 
of the cervical spine and decreased range of motion,

secondary to pain and guarding, were made.  Thereafter, the 
file contains no records of complaints, treatment, or any 
diagnosis relating to the cervical spine and/or neck, until a 
VA examination was conducted in May 2004.  The May 2004 VA 
examination report shows that a diagnosis of degenerative 
arthritis of the cervical spine was made.  

Even if the Board were to concede, for the purpose of the 
present decision, that additional disability of the cervical 
spine, manifested by degenerative arthritis, was shown 
following VA treatment in 1993 and 1996, again the record 
contains no competent medical evidence or opinion 
establishing or even suggesting that any etiological 
relationship exists between VA treatment received in 1993 or 
1996 and a currently shown disability of the neck/cervical 
spine.  The May 2004 VA examination report reflects that the 
examiner opined that the neck disorder probably represented 
degenerative arthritis consistent with the aging process.  In 
short, the May 2004 VA medical examiner appears to have 
concluded that the veteran's neck complaints and 
manifestations are due to age, and are not related to any 
medical procedures performed by VA.  There is no contrary 
medical opinion of record, and no indication that any such 
additional evidence is available from any source.

On review of the medical evidence of record, it is the 
Board's conclusion that the appellant has not presented 
competent medical evidence to support his claim for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  Certainly, 
it must be acknowledged that the veteran's subjective 
complaints pertaining to his left shoulder and neck began 
following the May 1996 right hip surgery performed by VA.  
Nevertheless, the mere fact that one event followed another 
does not mean that the first caused the second.  More 
important, however, in order to establish entitlement to 
benefits under 38 U.S.C.A. § 1151, the evidence must show 
"additional disability" as a result of the treatment in 
question.  This is a medical determination, and the competent 
medical evidence of record fails to show any causal 
relationship between claimed additional disability of the 
left shoulder and any neck disorders, and the VA treatment in 
question.


As discussed above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical evidence in order to be a meritorious 
claim.  The Court has reiterated this requirement many times, 
as in the cases cited above.  All that the veteran has 
presented in this case are his assertions and testimony 
attributing his claimed left shoulder and neck/cervical spine 
disorder to VA treatment.  Such nonprofessional evidence, 
however, is not sufficient to establish entitlement to the 
claimed benefit.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Bostain v. West, 11 Vet. App. 124, 
124 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical nexus); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The medical events in this case have been clearly documented, 
as set forth above.  As detailed above, the record is devoid 
of any probative medical evidence sufficient to support the 
veteran's contentions, although obviously sincere, that he 
incurred additional disability of the left shoulder and/or 
the neck as a result of either the December 1993 or the May 
1996 hip surgery performed by VA medical personnel.  
Accordingly, it is the Board's conclusion that the competent 
and probative evidence of record is against the appellant's 
claims for benefits pursuant to 38 U.S.C.A. § 1151.

In summary, compensation is not warranted for disorders of 
the left shoulder and neck claimed by the appellant as due to 
VA medical treatment furnished in either December 1993 or May 
1996, because the weight of the evidence preponderates 
against a grant of these benefits under 38 U.S.C.A. § 1151.  
In reaching this conclusion, the Board has considered the 
applicability of our longstanding reasonable-doubt/benefit-
of-the-doubt doctrine.  The competent medical evidence of 
record does not place this claim in relative equipoise.  As 
the preponderance of the evidence is against the appellant's 
claims, that doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107(b) (old and new versions); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57.  The benefits 
sought on appeal must accordingly be denied.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
disorders of the left shoulder and cervical spine, claimed as 
resulting from hospitalization and medical treatment received 
at a VA Medical Center in December 1993 and/or May 1996, is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


